Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to application filed on 7/20/2020. Claim(s) 1-9 is/are pending in this Office Action.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains typos (“a destination information” and “a driver information” should be “destination information” and “driver information”, respectively) and because it is not narrative in form (i.e., it is one run-on sentence).  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the sentence “The vehicle associated with the area is a vehicle to which a parking space in the area is registered, or a vehicle entering the area more than a predetermined times (e.g., twice or more) within a predetermined time period (e.g., one day)”, third para., pg. 20, appears to contain a typo. The phrase “a predetermined times” does not makes sense. Applicant may amend the specification, third para. of pg. 21 only, to address this objection, as it is clear from this paragraph that the vehicle associated with the area can be a vehicle entering the area more than a number/amount of times, as Applicant provides examples “(e.g., twice or more)”.
Appropriate correction is required.
Claim Objections
Claim(s) 1-9 is/are objected to because of the following informalities:  
Claims 1 and 9 appear to contain typos, where “a destination information” and “a driver information” should be “destination information” and “driver information”, respectively
Claim 7 appears to contain typos, where a/the “plurality of vehicle” and “a plurality of driver” should be a/the “plurality of vehicles” and “a plurality of drivers”, respectively
Claim 7 recites “the vehicle selected”, however, the examiner suggests amending to “the selected vehicle”, instead 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the limitation “wherein the vehicle associated with the area is…a vehicle entering the area more than a predetermined times within a predetermined time period” is unclear and thus indefinite. Specifically, the phrase “more than a predetermined times” is unclear. For the purposes of examination, the examiner is interpreting the limitation to be more than a predetermined number/amount of times. 
Regarding claim 8, it is unclear whether the “a driver” is the “a driver” in claim 1, or if they’re entirely different components, and thus the claim is indefinite.  For the purposes of examination, the examiner is interpreting “a driver” of claim 8 to be “the driver”, instead.  
Regarding claim 8, it is unclear whether the “a vehicle” is the “a vehicle” in claim 1, or if they’re entirely different components, and thus the claim is indefinite. For the purposes of examination, the examiner is interpreting “a vehicle” of claim 8 to be “the vehicle”, instead.  
Regarding claim 8, it is unclear whether the “a user” is the “a user” in claim 1, or if they’re entirely different components, and thus the claim is indefinite. For the purposes of examination, the examiner is interpreting “a user” of claim 8 to be “the user”, instead.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.

Regarding claims 1-8, the claims recite a vehicle dispatch apparatus and thus, are a machine. Therefore, the claims are within at least one of the four statutory categories. 

Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below). 

A vehicle dispatch apparatus configured to execute vehicle dispatch for a user in response to a travel instruction from a first point to a second point instructed by the user, comprising: 
an electronic control unit having a CPU and a memory, wherein 
the CPU is configured to perform: 
acquiring a destination information about a destination corresponding to the second point; 
acquiring a driver information about a driver owning a vehicle associated with an area including the destination based on the destination information acquired; and 
instructing dispatch of the vehicle associated with the area to the first point based on the driver information acquired.

The examiner submits that the foregoing bolded limitations constitute a “method of organizing human activity” because the claim covers managing personal behavior. For example, the “acquiring…” and “instructing” steps in the contexts of this claim encompass the activity of a single person (driver) following instructions and instructions including the driver being dispatched for travel to a second point from a first point based on information related to the driver and the first and second points. Accordingly, the claim recites at least three certain methods of organizing human activity”. 

Regarding Prong II of the Step 2A analysis of the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of the judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”. 
In the present case, the additional limitations beyond the above-noted abstract idea(s) are as follows (where the underlined portions are the “additional limitations” while bolded portions continue to represent the “abstract idea”). 

A vehicle dispatch apparatus configured to execute vehicle dispatch for a user in response to a travel instruction from a first point to a second point instructed by the user, comprising: 
an electronic control unit having a CPU and a memory, wherein 
the CPU is configured to perform: 
acquiring a destination information about a destination corresponding to the second point; 
acquiring a driver information about a driver owning a vehicle associated with an area including the destination based on the destination information acquired; and 
instructing dispatch of the vehicle associated with the area to the first point based on the driver information acquired.

For the following reason(s), the examiner submits that the above identified additional  limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of “an electronic control unit having a CPU and a memory, wherein the CPU is configured to perform”, the examiner submits that these limitations are recited at a high level of generality and merely describes how to generally “apply” the otherwise mental judgement in a generic or general purpose vehicle control environment. The vehicle dispatch apparatus is recited at a high level of generality and merely automates the acquiring and instructing steps. 
Moreover, limiting the use of the abstract idea to a particular technological environment (e.g., to control an aircraft engine), or as stated the preamble (“…to execute vehicle dispatch for a user in response to a travel instruction from a first point to a second point instructed by the user”) is not enough to transform the abstract idea into a patent-eligible invention (Flook) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad. See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”). 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Regarding Step 2B of the 2019 PEG, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional limitation of the “the CPU is configured to perform…” is merely means to apply the exception and does not amount to “significantly more”, as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984, are not sufficient to amount to significantly more than the judicial exception.  Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional limitation of the “configured to execute vehicle dispatch for a user in response to a travel instruction from a first point to a second point instructed by the user” does not make the judicial exception eligible by simply limiting the abstract idea to one field/technological use.
Regarding claim 9, the claim recites a vehicle dispatch method and thus, is a process. Therefore, the claims are within at least one of the four statutory categories. Independent claim 9 recites the same limitations as indicated above with respect to claim 1 (the “acquiring…” and “instructing” steps). Claim 9 does not recite any additional limitations to integrate the abstract idea into a practical application or to amount to significantly more than the judicial exception. 
Dependent claim(s) 2-8 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Specifically, claim 8 recites the additional limitations of “a driver terminal” and “a user terminal”, however, the examiner submits that these components are recited at a high level of generality and merely describes how to generally “apply” the otherwise mental judgement in a generic or general purpose vehicle control environment, and thus do not integrate the above-noted abstract idea into a practical application and are not sufficient to amount to significantly more than the judicial exception. Therefore, dependent claims 2-8 are not patent eligible under the same rationale as provided for in the rejection of claim 1. 
Therefore, claim(s) 1-9 is/are ineligible under 35 USC 101.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamers et al. (US 2020/0151631 A1), hereafter referred to as Lamers.
Regarding claims 1 and 9, Lamers teaches a vehicle dispatch apparatus configured to execute vehicle dispatch for a user in response to a travel instruction from a first point to a second point instructed by the user, comprising: 
an electronic control unit having a CPU and a memory (“Ride management server 140 may be any computer, computer systems, or group of computers or computer systems”, para. 0035, “Any of the techniques, improvements, features, functions, or processes described herein may be implemented in the form of a method. The method may be performed by one or more computer processors or systems along with one or more of the devices, components, elements, and/or modules described herein. The method(s) may be performed, at least in part, by executing non-transitory computer-executable software instructions that are stored in one or more non-transitory memory devices or systems”, para. 0107), wherein the CPU is configured to perform a vehicle dispatch method for executing the vehicle dispatch (“vehicle 170 may be controlled, driven, directed, dispatched, and/or navigated by one or more computer systems including computing device 172 and ride management server 140”, para. 0040), comprising: 
acquiring a destination information (“user's requested end location or point at which the user wishes to be dropped off by vehicle 170”, para. 0046) about a destination (“second geographic location 220”, Fig. 2) corresponding to the second point (“In step or block 310, a user associated with personal electronic device 110 in geographic area 200 requests transportation from a first geographic location 210 to a second geographic location 220”, para. 0059, “geographic area 200 also includes the second geographic location 220 of the user, such as the user's requested end location or point at which the user wishes to be dropped off by vehicle 170”, para. 0046); 
acquiring a driver information (“one or more criteria”, para. 0060) about a driver (“In some exemplary embodiments, vehicle 170 is at least partially controlled by a third party, such as a driver”, para. 0040) owning a vehicle (“vehicle 170”, Fig. 2) associated with an area (“geographic area 200”, Fig. 2) including the destination based on the destination information acquired (“In block 312, the ride service management server 140 selects a vehicle 170 to provide transportation to the user. Ride management server 140 may identify one or more vehicles 170 in geographic area 200, such as vehicles at locations 240, 242, and 244…Vehicle 170 at location 240 is selected over other vehicles 170, such as vehicles 170 at locations 242 and 244 based on one or more criteria”, para. 0060); and 
instructing dispatch of the vehicle associated with the area to the first point based on the driver information acquired (“In block 316, the vehicle 170 moves from location 240 to the requested first geographic location 210 of the user”, para. 0063).

Regarding claim 2, Lamers further teaches wherein the area includes an area defined by administrative zones (see “pre-defined service areas”, para. 0060).

Regarding claim 3, Lamers further teaches wherein the CPU is configured to perform: 
calculating a travel route (“route”, para. 0063-0065, see also “routes”, para. 0057) of the vehicle to the second point; and 
calculating a consideration (“time at which vehicle 170 arrives at a designated location 210, 220, 230, or 240”, para. 0057) for transporting the user from the first point to the second point based on the travel route calculated (“ride service management server 140 may manage the time at which vehicle 170 arrives at a designated location 210, 220, 230, or 240 based on a predetermined criteria… Any of the routes discussed herein may be determined, calculated, re-calculated, updated, and/or revised based on any combination of these criteria”, para. 0057, “In block 316,…the route associated with distance d4 is transmitted or provided to the computing device 172 of vehicle 170 by the ride service management server 140”, para. 0063, “In block 318,…the route associated with distance d2 is transmitted or provided to the computing device 172 of vehicle 170 by the ride service management server 140”, para. 0064, “In block 320,…In some embodiments, the route associated with distance d3 is transmitted or provided to the computing device 172 of vehicle 170 by the ride service management server 140”, para. 0065).

Regarding claim 8, Lamers further teaches a vehicle dispatch system, comprising: 
the vehicle dispatch apparatus according to claim 1 (see rejection of claim 1); 
a driver terminal (“computing device 172”, Fig. 1) carried by a driver or mounted on a vehicle owned by the driver and configured to be able to communicate with the vehicle dispatch apparatus (“vehicle 170 and/or an operator of vehicle 170 may use portable computing device 172 having an associated communication device 174 to gather, receive, store, and/or transmit information related to the requested transport of the user and/or delivery of the requested goods/services. Among other functions, portable computing device 172 may be used to receive one or more suggested routes for the vehicle to take to transport”, para. 0041); and 
a user terminal (“personal electronic device 110”, Fig. 1) carried by a user and configured to be able to communicate with the vehicle dispatch apparatus to input a travel instruction from the first point to the second point (“Personal electronic device 110 may incorporate or communicate directly with one or more communication devices 112 when in proximity to communication devices 112 and may also communicate with them through one or more of network 120 and wireless network 130, particularly when in other geographic locations”, para. 0030, “a user associated with personal electronic device 110 and located at a first geographic location 210 (see FIG. 2) sends a request to ride service management server 140 through network 120 or wireless network 130”, para. 0035).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamers et al. (US 2020/0151631 A1) in view of Qin et al. (US 2019/0339086 A1), hereafter referred to as Qin.
Regarding claim 4, Lamers further teaches wherein the CPU is configured to perform: 
the calculating the travel route including: 
calculating a first route to the second point passing through the first point (“FIG. 2 illustrates a plurality of possible routes for delivery or receiving a good and/or service”, para. 0018, see “fourth distance d4” + “first distance d1”, Fig. 2).
Lamers teaches determining a distance to the second point without passing through the first point (see “distance d6”, Fig. 2), but does not explicitly teach calculating a second route to the second point without passing through the first point; and 
the calculating the consideration including: 
calculating the consideration based on a difference in travel distances of the first route and the second route or a difference in travel time periods estimated for the vehicle to travel along the first route and the second route.
However, Qin teaches a method and a device for providing a vehicle navigation simulation environment, comprising:
calculating a first route (“D0” to “O1” to “D1”, Fig. 3E) to a second point passing through a first point and a second route (“D0” to “O1” to “O2” to “D1”, Fig. 3E) to the second point without passing through the first point (“FIG. 3E illustrates exemplary routing options for carpooling, in accordance with various embodiments. The operations shown in FIG. 3E and presented below are intended to be illustrative. FIG. 3E shows two possible solutions to the routing problem. That is, after picking up a first passenger group (requested to ride from an origin O1 to a destination D1) and a second passenger groups (requested to ride from an origin O2 to a destination D2) for carpool”, para. 0055, wherein “O2” corresponds to Applicant’s “first point” and “O1” corresponds to Applicant’s “second point”); and 
calculating a consideration based on a difference in travel distances of the first route and the second route or a difference in travel time periods estimated for a vehicle to travel along the first route and the second route (“Reward, r: the reward may comprise various forms…the reward may be issued when the passenger group is dropped off and be determined based on a transportation distance between the passenger group's requested origin and destination as if the passenger group is transported alone by the vehicle (e.g., a theoretical distance for transporting the passenger group alone from her origin to her destination, without accounting for the detour for picking up or dropping off another passenger group)”, para. 0034).
Both Lamers and Qin teach a vehicle dispatch apparatus configured to instruct dispatch of a vehicle (see “system 102b”, Fig. 2, “the platform may be referred to as a vehicle (service hailing or ride order dispatching) platform”, para. 0026 of Qin). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Lamers with the teachings of Qin such that the “ride service management server 140” (Fig. 1) of Lamers further calculates a “reward” (para. 0034), as taught by Qin. The motivation for doing so would be to “maximize…rewards for [driver’s] time spent on the streets” (para. 0002), as taught by Qin. 

Regarding claim 5, Qin further teaches 
calculating a base consideration based on a travel distance from the first point to the second point or a travel time period estimated for the vehicle to travel from the first point to the second point (“the reward may relate to a total fee for the transportation, such as the compensation received by the driver for each transportation. The platform may determine such compensation based on a distance traveled (e.g., the same theoretical travel distance) or other parameters”, para. 0034); and 
calculating an additional consideration added to the base consideration based on the difference in travel distances or the difference in travel time periods (“In some embodiments, the reward returned for each action transition is the effective trip distance—the trip distance for the original individual trip of that passenger being dropped off (e.g., the theoretical distance for transporting a passenger from her requested origin to her requested destination alone). Thus, determining the reward to the simulated vehicle for the action comprises: determining the reward to the simulated vehicle for waiting at the first current location of the simulated vehicle to be zero; determining the reward to the simulated vehicle for picking up the passenger group A at the origin of the passenger group A's transportation to be zero; and determining the reward to the simulated vehicle for dropping off the passenger group B at the destination of the passenger group B's transportation based on a theoretical travel distance from an origin of the passenger group B's transportation to the destination of the passenger group B's transportation”, para. 0050, see also para. 0061).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Lamers with the teachings of Qin such that the “ride service management server 140” (Fig. 1) of Lamers is further configured to perform the calculating the consideration, as taught by Qin (see para. 0034 and 0050 citations of Qin above). The motivation for doing so would be to “maximize…rewards for [driver’s] time spent on the streets” (para. 0002), as taught by Qin. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamers et al. (US 2020/0151631 A1) in view of Uber “Helping Drivers Reach Their Destinations” (Non-Patent Literature), hereafter referred to as Uber.
Regarding claim 6, Lamers further teaches wherein the “geopathic area 200” (Fig. 2) can be one of “pre-defined service areas” (para. 0060), but does not explicitly teach wherein the vehicle associated with the area is a vehicle to which a parking space in the area is registered or a vehicle entering the area more than a predetermined times within a predetermined time period.
However, Uber teaches 
a vehicle to which a parking space in the area is registered or a vehicle entering the area more than a predetermined times within a predetermined time period (see third para. of Uber, “drivers will be able to set their destination twice a day when they want to be matched only with riders traveling in a similar direction. Whether it’s commuting to the areas where rides are needed most, driving back home at the end of the day”, see vehicle in image of Uber Non-Patent Literature).
Both Lamers and Uber teaches instructing dispatch of a vehicle owned by a driver. Uber teaches wherein the vehicle is associated with a driver’s home. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Lamers with the teaching of Uber such that the “vehicle 170” associated with the “geographic area 200” (Fig. 2) of Lamers is a vehicle to which a driver home is associated, as taught by Uber (third para.). The motivation for doing so would be to “earn that last fare of the day heading toward home” (fourth para.), as taught by Uber. 
Uber does not explicitly teach wherein the “home” (third para.) comprises a registered parking space, however, the examiner takes Official notice that houses, apartment buildings, residences, etc. of people often have assigned/registered parking spaces for the person. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date for the “home” as taught by Uber to have a registered parking space. The motivation for this would be the case where a driver lived in an urban area with limited parking and thus has a registered parking space. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamers et al. (US 2020/0151631 A1) in view of Gibson et al. (US 2019/0206009 A1), hereafter referred to as Gibson.
Regarding claim 7, Lamers further teaches wherein the vehicle is a plurality of vehicle (“vehicles 170”, Fig. 4, “vehicle 170 may be selected from a list or pool of vehicles that are available at the time. The pool of vehicles may be included as part of the system”, para. 0048, see also “vehicles at locations 240, 242, and 244”, para. 0060 and Fig. 2) respectively owned by a plurality of driver (“vehicle 170 is at least partially controlled by a third party, such as a driver”, para. 0040), wherein the CPU is configured to perform: 
the acquiring the driver information including acquiring a current position (“location 240 and/or status of vehicle 170”, para. 0060) of each of the plurality of vehicle (“Ride management server 140 may identify one or more vehicles 170 in geographic area 200, such as vehicles at locations 240, 242, and 244…ride management server 140 is in communication with computing device 172 in one or more vehicles 170 to determine a location 240 and/or status of vehicle 170”, para. 0060); and 
the instructing dispatch including: 
instructing dispatch of the vehicle selected to the first point (this limitation is taught in the rejection to claim 1, see “In block 316, the vehicle 170 moves from location 240 to the requested first geographic location 210 of the user”, para. 0063).
Lamers further teaches “Exemplary criteria include, but are not limited to…the distance d4 between the current geographic location 240 of the vehicle 170 and the first geographic location 210” (para. 0060), but does not explicitly teach wherein the instructing dispatch further including: 
selecting a vehicle nearest to the first point from among the plurality of vehicle acquired.
However, Gibson teaches dynamically forecasting and dispatching transportation vehicles to travelers on mass-transit vehicles, comprising:
instructing dispatch including: 
selecting a vehicle (“a transportation vehicle closest to a pickup location”, para. 0081) nearest to a first point (“pickup location”, para. 0081) from among a plurality of vehicle (“a number of transportation vehicles”, para. 0081) acquired (“the transportation matching system 102 selects one or more transportation vehicles to receive a transportation-request notification as (or after) the user 118a arrives at the station. For example, after determining the user 118a is traveling on a mass-transit vehicle to a station, the transportation matching system 102 determines a number of transportation vehicles available to transport users from the station…When the user client device 114a sends sensory data indicating that the mass-transit vehicle arrives at the station—or that the mass-transit vehicle is within a threshold time or distance from the station—the transportation matching system 102 selects one or more transportation vehicles to receive a transportation-request notification based on availability (e.g., by selecting a transportation vehicle closest to a pickup location for the user 118a”, para. 0081).
Both Lamers and Gibson teach instructing vehicle dispatch comprising instructing dispatch of a vehicle to a first point by selecting a vehicle from a plurality of vehicles based on criteria. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Lamers with the teachings of Gibson such that the “criteria” (para. 0060) of Lamers is “selecting a transportation vehicle closest to a pickup location for the user 118a” (para. 0081), as taught by Gibson. The motivation for doing so would be to “to minimize the waiting time for the transportation vehicle and/or the user” (para. 0080), as taught by Gibson. 
Conclusion


The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3666                   

/ANNE MARIE ANTONUCCI/               Supervisory Patent Examiner, Art Unit 3666